979 So. 2d 1074 (2008)
Jeovany TORRES, Diego Torres, and Three Towers Corporation, a Florida corporation, Appellants,
v.
Jose REIMONDEZ and Estate of Jose J. Torres, Appellees.
No. 3D07-1619.
District Court of Appeal of Florida, Third District.
April 2, 2008.
Theodore R. Bayer, for appellants.
McConnell Lipton and H. Hugh McConnell; Siegfried, Rivera, Lerner, De La Torre & Sobel and Helio De La Torre, for appellees.
Before GREEN, RAMIREZ, and CORTIÑAS, JJ.
PER CURIAM.
Although equitable circumstances other than fraud or misrepresentation, including the prevention of unjust enrichment, are grounds for imposing an equitable lien, we find that the circuit court was correct in determining that an equitable lien was not warranted under the facts of this case. See Della Ratta v. Della Ratta, 927 So. 2d 1055 (Fla. 4th DCA 2006); McPherson v. Redding, 323 So. 2d 687 (Fla. 3d DCA 1975); Imler Earthmovers, Inc. v. Schatten, 240 So. 2d 76 (Fla. 1st DCA 1970).
Affirmed.